                     Case 3:14-cv-04086-NC Document 183 Filed 07/05/19 Page 1 of 4



               1 STUART SEABORN – Cal. Bar No. 198590
                 MELISSA RIESS – Cal. Bar No. 295959
               2 DISABILITY RIGHTS ADVOCATES
                 2001 Center Street, Fourth Floor
               3 Berkeley, California 94704-1204
                 Telephone: (510) 665-8644
               4 Facsimile: (510) 665-8511
                 TTY:          (510) 665-8716
               5 Email:        sseaborn@dralegal.org
                               mriess@dralegal.org
               6
                 TIMOTHY ELDER – Cal. Bar No. 277152
               7 TRE LEGAL PRACTICE
                 4226 Castanos Street
               8 Fremont, California 94536
                 Telephone: (410) 415-3493
               9 Facsimile: (888) 718-0617
                 Email:        telder@trelegal.com
              10
                 MICHAEL W. BIEN – Cal. Bar No. 096891
              11 ERNEST GALVAN – Cal. Bar No. 196065
                 MICHAEL S. NUNEZ – Cal. Bar No. 280535
              12 ROSEN BIEN GALVAN & GRUNFELD LLP
                 101 Mission Street, Sixth Floor
              13 San Francisco, California 94105
                 Telephone: (415) 433-6830
              14 Facsimile: (415) 433-7104
                 Email:        mbien@rbgg.com
              15               egalvan@rbgg.com
                               mnunez@rbgg.com
              16
                 Attorneys for Plaintiffs
              17
              18                             UNITED STATES DISTRICT COURT
              19             NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
              20
              21 NATIONAL FEDERATION OF THE                    Case No. 3:14-cv-04086-NC
                 BLIND, NATIONAL FEDERATION OF
              22 THE BLIND OF CALIFORNIA,                      JOINT STIPULATION AND
                 MICHAEL HINGSON, and MICHAEL                  [PROPOSED] ORDER TO MODIFY
              23 PEDERSON,                                     SCHEDULE FOR PLAINTIFFS’
                                                               MOTION RE FEES AND COSTS
              24               Plaintiffs,
                        v.                                     Judge: Hon. Nathanael Cousins
              25
                   UBER TECHNOLOGIES, INC.,                    Trial Date:     None Set
              26
                               Defendant.
              27
              28
                                                                                   Case No. 3:14-cv-04086-NC
                              JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULE FOR
[3407738.1]                                 PLAINTIFFS’ MOTION RE FEES AND COSTS
                      Case 3:14-cv-04086-NC Document 183 Filed 07/05/19 Page 2 of 4



               1         Pursuant to Civil Local Rules 6-2 and 7-12, the undersigned counsel, on behalf of
               2 their respective clients, hereby respectfully submit the following stipulation to modify the
               3 briefing schedule for Plaintiffs’ motion for attorneys’ fees, costs, and expenses established
               4 by this Court’s Minute Order ECF No. 181. Plaintiffs will file their fee motion should the
               5 parties fail to reach a negotiated resolution of Plaintiffs’ second claim for attorneys’ fees
               6 and costs for work monitoring Uber’s compliance with the Settlement Agreement and
               7 Release (Apr. 29, 2016), ECF No. 84-1 (“Settlement”).
               8         The parties request that the Court modify the briefing schedule by extending the
               9 deadline for Plaintiffs to file their fee motion by one week to July 12. Due to the holiday
              10 and the press of other litigation, more time is required for final checks of the application
              11 and its supporting declarations. The Court has previously approved similar modifications
              12 to the briefing schedule for Plaintiffs’ fee claims. Order granting [180] Stipulation
              13 (Jun. 13, 2019), ECF No. 181 (“June 13, 2019 Order”) (extending filing deadline by one
              14 week); Order granting [170] Stipulation, ECF No. 171 (Jul. 16, 2018) (“July 16, 2018
              15 Order”) (extending by one week the deadline to file Plaintiffs’ fee motion based on
              16 Plaintiffs’ previous annual fee claim).
              17         Modifying the briefing schedule would not affect implementation of the Settlement
              18 and Class Counsel’s monitoring work, just as modifying the schedule for briefing
              19 Plaintiffs’ previous fee claim did not affect settlement implementation and monitoring.
              20 July 16, 2018 Order. This year Plaintiffs requested, and the Court ordered, a schedule to
              21 brief a fee motion to resolve their second annual claim for attorneys’ fees, costs, and
              22 expenses. Order Granting [176] Administrative Motion Setting Briefing Schedule (May
              23 27, 2019), ECF No. 179. The parties stipulated to, and the Court ordered, an extension and
              24 modification of that briefing schedule. June 13, 2019 Order. In 2018, the parties
              25 requested, and the Court ordered, three extensions of the period to negotiate Plaintiffs’ first
              26 claim for attorneys’ fees and costs, a schedule to brief a motion for attorneys’ fees and
              27 costs to resolve that claim, and an extension of that briefing schedule. July 16, 2018
              28 Order; Order granting [168] Stipulation (May 26, 2018), ECF No. 169; Order (May 11,
                                                             1                      Case No. 3:14-cv-04086-NC
                               JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULE FOR
[3407738.1]                                  PLAINTIFFS’ MOTION RE FEES AND COSTS
                         Case 3:14-cv-04086-NC Document 183 Filed 07/05/19 Page 3 of 4



               1 2018), ECF No. 167; Order Granting (163) Stipulation (Apr. 27, 2018), ECF No. 164. The
               2 parties have not requested, and the Court has not ordered, any other modifications to the
               3 schedule in this case since the Settlement became effective.
               4           The parties therefore agree to and stipulate to the following schedule:
               5           1.     If the parties are unable to negotiate a resolution of Plaintiffs’ claim for
               6 attorneys’ fees and costs, Plaintiffs shall file their motion for attorneys’ fees and costs no
               7 later than July 12, 2019.
               8           2.     Uber shall file its opposition no later than four weeks after Plaintiffs file their
               9 motion for attorneys’ fees and costs.
              10           3.     Plaintiffs shall file their reply no later than three weeks after Uber files its
              11 opposition.
              12           IT IS SO STIPULATED.
              13
              14 DATED: July 5, 2019                         Respectfully submitted,
              15                                             ROSEN BIEN GALVAN & GRUNFELD LLP
              16
                                                             By: /s/ Michael S. Nunez
              17                                                 Michael S. Nunez
              18
                                                             Attorneys for Plaintiffs
              19
              20 DATED: July 5, 2019                         LITTLER MENDELSON P.C.
              21                                             By: /s/ Andrew M. Spurchise
              22                                                 Andrew M. Spurchise

              23                                             Attorneys for Defendant
              24
              25 / / /
              26 / / /
              27 / / /
              28 / / /
                                                               2                     Case No. 3:14-cv-04086-NC
                                JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULE FOR
[3407738.1]                                   PLAINTIFFS’ MOTION RE FEES AND COSTS
                     Case 3:14-cv-04086-NC Document 183 Filed 07/05/19 Page 4 of 4



               1         Pursuant to Civil Local Rule 5-1(i), I, Michael S. Nunez, attest that concurrence in
               2 the filing of this document has been obtained.
               3
               4 DATED: July 5, 2019                        /s/ Michael S. Nunez
                                                            Michael S. Nunez
               5
               6         Pursuant to stipulation, IT IS SO ORDERED.
               7
               8 DATED: ____________________
                                                            Honorable Nathanael Cousins
               9                                            United States Magistrate Judge
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28
                                                             3                     Case No. 3:14-cv-04086-NC
                              JOINT STIPULATION AND [PROPOSED] ORDER TO MODIFY SCHEDULE FOR
[3407738.1]                                 PLAINTIFFS’ MOTION RE FEES AND COSTS
